Citation Nr: 0518818	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-18 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 20 
percent for prostatitis.  

3.  Entitlement to a disability rating in excess of 10 
percent for herniated nucleus pulposus C6-7.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
September 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Columbia, 
South Carolina, which increased the veteran's noncompensable 
rating for bilateral hearing loss to 20 percent, and 
confirmed and continued a 20 percent rating for prostatitis 
and confirmed and continued a 10 percent rating for herniated 
nucleus pulposus C6-7.

In testimony at an April 2005 videoconference before the 
undersigned, the veteran appeared to raise claims for 
entitlement to service connection for tinnitus, and for a 
total rating for compensation purposes based on individual 
unemployability.  These issues are referred to the RO for 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's April 2005 video hearing, he testified 
that he was treated for his disorders at the VA medical 
center (VAMC) in Charleston, South Carolina, from August 2004 
to the present.  The record does not contain these records.  
VA has an obligation to obtain the treatment records.  
38 U.S.C.A. § 5103A(c).

In this case, the veteran last underwent a VA audiological 
and genitourinary examination in January 2003, more than two 
years ago.  

In regards to the veteran's herniated nucleus pulposus C6-7, 
he underwent a VA orthopedic examination in February 2003, a 
VA neurological examination in July 2004, and yet another VA 
orthopedic examination in December 2004.  

During the July 2004 examination, the examiner noted that he 
was sending the veteran for an X-ray study of his cervical 
spine.    There is no indication in the record that the X-ray 
study has ever been associated with the veteran's claims 
folder.  Furthermore, the December 2004 examination primarily 
discussed the veteran's left hip disorder and slightly 
alluded to some of the veteran's present complaints regarding 
his cervical disorder.  

At his April 2005 video hearing the veteran testified that 
all of his service-connected disabilities had increased in 
severity since the last VA examinations.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In view of the foregoing, this case is remanded for the 
following:

1.  Contact the VAMC in Charleston, South 
Carolina, and request that they provide 
copies of all clinical records 
documenting the veteran's treatment for 
prostatitis, hearing loss, or cervical 
spine disability from August 2004 to the 
present.  Also request the X-ray study, 
which was conducted in conjunction with 
the July 2004 VA neurological 
examination.

2.  Provide the veteran with a VA 
audiological examination to determine 
the severity of his service-connected 
bilateral hearing loss.  The claims 
folder, including a copy of this remand 
should be made available to the examiner 
for review.  

3.  Provide the veteran with a VA 
genitourinary examination to determine 
the severity of his service-connected 
prostatitis.  The claims folder, 
including a copy of this remand, should 
be made available to the examiner, and 
the examiner should note such review.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.   

The examiner should indicate whether 
the prostatitis results in continual 
urine leakage, or post surgical urinary 
diversion, or urinary incontinence, or 
stress incontinence requiring the use 
of an appliance or the wearing of 
absorbent materials which must be 
changed more than 4 times per day; or, 
requiring the wearing of absorbent 
materials which must be changed 2 to 4 
times per day; or, requiring the 
wearing of absorbent materials which 
must be changed less than 2 times per 
day. 

In the alternative, the examiner should 
indicate if the prostatitis results in 
poor renal function: Recurrent 
symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than two times/year), and/or 
requiring continuous intensive 
management; or, long-term drug therapy, 
1-2 hospitalizations per year and/or 
requiring intermittent intensive 
management.

The information requested in this 
remand corresponds to the criteria for 
rating the disability at issue.  Thus, 
it is important that the examination 
report contain all requested 
information.

4.   Provide the veteran with VA 
orthopedic and neurologic examinations 
to determine the severity of his 
service-connected cervical disorder.  
The claims folder, including a copy of 
this remand, should be made available 
to the examiner for the examination and 
the examiner should state whether such 
review was accomplished.  

The examiner should report the ranges 
of cervical spine motion in degrees.  
The examiner should also report 
whether, and to what extent, the ranges 
of motion are further limited by 
weakened movement, excess fatigability, 
incoordination, or pain.  

Any neurological symptoms due to the 
cervical spine disability should be 
fully described.  The examiner should 
describe the nerves affected, and 
report whether there is paralysis, 
partial paralysis, neuritis or 
neuralgia.  For any partial paralysis, 
neuritis or neuralgia, the examiner 
should express an opinion as to whether 
such is mild, moderate, or severe.

All indicated tests should be 
conducted.  

The information requested in this 
remand corresponds to the criteria for 
rating the disability at issue.  Thus, 
it is important that the examination 
report contain all requested 
information.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause could result in the denial of his 
claims.

6.  After ensuring that all requested 
development has been conducted, and that 
the examination reports contain all 
requested opinions, re-adjudicate the 
claims, and if they remain denied, issue 
a supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


